633 N.W.2d 849 (2001)
CITY OF APPLE VALLEY, Respondent,
v.
Barbara R. BURNS, Petitioner.
No. C9-01-822.
Supreme Court of Minnesota.
August 31, 2001.
Review Denied October 16, 2001.
ORDER
By order filed August 7, 2001, this Court dismissed two petitions for review filed by Barbara R. Burns in the above-entitled case. On August 24, petitioner Burns filed what is essentially a motion for reinstatement of the petitions and for other relief. One of the petitions, mailed on July 30, 2001, and received by the Clerk of Appellate Courts on August 2, 2001, was dismissed as untimely because it was filed 31 days after the court of appeals decision was filed on June 29, 2001. Petitioner correctly points out that July 29 was a Sunday and therefore the petition was timely mailed on the 31st day, July 30.
An additional deficiency noted in the August 7 order concerning that petition was the failure of petitioner to file either the required filing fee or a motion for leave to proceed in forma pauperis. Instead, petitioner attempted to incorporate by reference a motion for in forma pauperis relief filed while the matter was pending in the court of appeals. In her latest motion, petitioner again attempts to incorporate by reference the previously-filed motion for in forma pauperis relief. To avoid further delay in the unusual circumstances of this case, the court will treat petitioner's in forma pauperis motion as filed in this court. However, petitioner is cautioned that this court does not consider motions filed in other proceedings or in other courts, including the court of appeals, and merely incorporated by reference in documents filed with this court, and will not do so in the future.
Based upon the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition for review of the June 29, 2001 order of the court of appeals filed by Barbara R. Burns on July 30, 2001, be, and the same is reinstated. Respondent has twenty days from the date of this order to respond to the petition.
IT IS FURTHER ORDERED that the motion of petitioner Burns for waiver of the filing fee is granted solely for the purpose of this petition for review of the June 29, 2001 decision of the court of appeals.
IT IS FURTHER ORDERED petitioner's motion is in all other respects denied and the August 7, 2001 order of this court remains in effect except as expressly modified herein.
BY THE COURT
Kathleen A. Blatz
Kathleen A. Blatz
Chief Justice